COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-127-CR

WALDOLF LOUIS MANCHESTER                                          APPELLANT


                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ----------

           FROM THE 297 TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                         MEMORANDUM OPINION 1

AND JUDGMENT

                                    ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See Tex. R. App. P.

42.2(a), 43.2(f).

                                                 PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

      1
          … See Tex. R. App. P. 47.4.
DELIVERED: October 1, 2009